DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 13 is unclear.  For examination purposes, it has been treated as the armrest body is axially releasable but only in a predetermined pivot position.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cone (US Patent Number 8333432).
Regarding claim 10, Cone discloses an armrest arrangement for a vehicle seat, comprising: (i) a mounting fitting (120 for instance) for mounting on the vehicle seat; and (ii) an armrest body having a trunk (including 100) and having a support element (including 200) with an arm support surface (at 220 for instance) for receiving a user's arm during use of the armrest arrangement, wherein the armrest body having the trunk is releasably attachable to the mounting fitting (that is, members 100 and 120 would be separable), wherein the armrest body in a state attached to the mounting fitting is pivotable about a pivot axis in relation to the mounting fitting, wherein the support element with the arm support surface is displaceable in relation to the trunk in a direction of longitudinal extent of the trunk, and wherein the armrest body in a state attached to the mounting fitting is pivotable in relation to the mounting fitting to a plurality of releasably lockable pivoting positions with different angles of inclination of the armrest surface (this is the general manner of operation).  
Regarding claim 18, Cone further discloses the support element is displaceable in relation to the trunk of the armrest body between a plurality of displacement positions, and the displacement positions are designed to be releasably lockable via a ball-mounted support, support surface or rail and/or with pressure-point-controlled actuation (the mechanism at 104, 110, 300, etc. is viewed as at least a support surface or rail and/or pressure-point-controlled actuation).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cone in view of Bohlke et al. (US Patent Application Publication Number 2018/0072200).
Regarding claims 11-17, Cone discloses an arrangement as explained above but does not disclose details of the mounting arrangement.  Bohlke discloses a related device including a pivoting and mounting pin (7a and/or 11 for instance) via which an armrest body is mountable releasably with respect to a mounting fitting (8a for instance) and about which the armrest body is pivotable in relation to the mounting fitting with definition of the pivot axis; and a receiving part (of 8a), in the form of a receiving opening, for receiving the pivoting and mounting pin in a state of the armrest body attached to the mounting fitting, wherein either: Page 3 of 8Application No. To be determinedAttorney Docket No. 080437.PE446USthe pivoting and mounting pin is formed on the armrest body and the receiving part is formed on the mounting fitting, or the pivoting and mounting pin is formed on the mounting fitting and the receiving part is formed on the armrest body (see figures), wherein the armrest body in a state attached to the mounting fitting is releasable from the mounting fitting in a predetermined pivoting position in relation to the mounting fitting and only in said predetermined pivoting position, in the axial direction of the pivoting and mounting pin and/or in a controllable manner (at least as best understood; at least some embodiments such as in Figure 19, provide release only at predetermined pivoting positions), the arrangement further comprising: a locking mechanism (of 7, 8 in various embodiments) in a region of the mounting fitting, wherein the locking mechanism is designed to automatically lock the armrest body to the mounting fitting when the armrest body is attached to the mounting fitting, and the locking mechanism is manually actuatable and is designed so as, in the attached state of the armrest body, upon manual actuation to unlock the armrest body from the mounting fitting and to release it for removal (this is the general manner of operation), wherein the locking mechanism comprises: an actuating element (6a for instance) for the manual actuation; and a mechanically controlled viewing area for visual indication of a state of the locking and/or of a state of the unlocking of the locking mechanism (e.g. at the button and/or pivot, where the state of the actuator would be visually apparent),Page 4 of 8Application No. To be determinedAttorney Docket No. 080437.PE446US wherein the locking mechanism is designed to lock an armrest body only in a state completely attached to the mounting fitting, and/or to remove an armrest body which is unlocked or is not completely attached to the mounting fitting from a mounting position with power assistance by separating a pivoting and mounting pin and a receiving part from each other (the various embodiments provide these features), and wherein the actuating element is a button or slide (at least 6a for instance is viewed as such).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a mounting arrangement as taught Bohlke in Cone’s device because this could improve comfort, convenience, and versatility for various users.  Note that while certain features may only be present in some of Bohlke’s embodiments and the combination may not explicitly disclose color indication, as duplication and rearrangement of components, as well as the application of various colors and design aesthetics, require only routine skill in the art, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the features as claimed based on normal variation to improve comfort, convenience, and versatility for various users.  
Regarding claims 19 and 20, Cone discloses an arrangement as explained above an associates the rest with vehicles, but does not clearly show the mounting arrangement.  Cone further discloses the armrest arrangement attached to a side surface of the vehicle seat, which side surface is oriented toward an inside of the vehicle (see Figure 1).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a mounting arrangement as taught Bohlke in Cone’s device because this could improve comfort, convenience, and versatility for various users.  Note that even if the side shown was not clearly an “inside” surface, as duplication and rearrangement of components require only routine skill in the art, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the inside mounting based on normal variation to improve comfort, convenience, and versatility for various users.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636